ORDER
GREENE, Chief Judge:
Effective November 27, 2007, all new applications and subsequent responses to applications filed on or after November 27, 2007, for attorneys fees and expenses under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2414(d), will be filed through the Court’s electronic filing system. EAJA pleadings in matters commenced before November 27, 2007, shall be submitted by mail, fax, or as otherwise permitted by the Court’s Rules of Practice and Procedure.
Use of the Court’s electronic filing system is mandatory for all applicants filing EAJA applications and responses to EAJA applications, unless they are granted an exemption. Exemptions will be granted by the Clerk of the Court for good cause only.
Computer-based training modules explaining the case management/electronic case filing (CM/ECF) system are available on the Court’s website at www.vetapp.gov.
It is so ORDERED.